Case 1:19-cv-22396-KMW Document 7 Entered on FLSD Docket 07/24/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA


   BARBARA BERG, individually and on behalf
   of all others similarly situated,

            Plaintiff,
                                                        CASE NO. 1:19-cv-22396-KMW
   v.

   STERLING JEWELERS, INC. d/b/a KAY
   JEWELERS, a Delaware corporation,

         Defendant.
   _____________________________________/

  NOTICE OF APPEARANCE AS COUNSEL ON BEHALF OF DEFENDANT STERLING
       JEWELERS, INC. D/B/A KAY JEWELERS AND E-MAIL DESIGNATION

           Charles E. Stoecker, Esq. and Peter J. Maskow, Esq. of the law firm of McGlinchey

  Stafford files this Notice of Appearance as counsel on behalf of Defendant, STERLING

  JEWELERS, INC. d/b/a KAY JEWELERS, and respectfully requests that copies of all future

  pleadings and communications shall be directed to the undersigned at the contact information

  below.

           Notice is also hereby given, in compliance with Rule 2.516(b)(1), Florida Rules of Judicial

  Administration, of the primary e-mail address and secondary e-mail address for counsel of

  Defendant in this action as follows:

            Primary E-Mail Addresses:                       cstoecker@mcglinchey.com
                                                            pmaskow@mcglinchey.com
           Secondary E-Mail Addresses:                      rwalters@mcglinchey.com
                                                            dtironi@mcglinchey.com


                                             Respectfully submitted,

                                              /s/ Charles E. Stoecker
                                             CHARLES E. STOECKER, ESQ.

                                                    1
Case 1:19-cv-22396-KMW Document 7 Entered on FLSD Docket 07/24/2019 Page 2 of 2



                                           Florida Bar No.: 92560
                                           PETER J. MASKOW, ESQ.
                                           Florida Bar No.: 91541
                                           MCGLINCHEY STAFFORD
                                           One Broward Blvd., Suite 1400
                                           Fort Lauderdale, FL 33301
                                           Telephone: (954) 356-2514
                                           Facsimile: (954) 333-3847
                                           Primary E-mail: cstoecker@mcglinchey.com
                                                            pmaskow@mcglinchey.com
                                           Secondary Email: rwalters@mcglinchey.com
                                                             dtironi@mcglinchey.com
                                           COUNSEL FOR DEFENDANT

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 24th , 2019, a copy of the above foregoing was filed

  electronically with the Clerk of Court using the CM/ECF system and has been forwarded to all

  counsel by operation of the Court’s electronic filing system to the following:

  Via CM/ECF

  Rubin Conitzer, Esq.
  rconitzer@careyrodriguez.com
  David P. Milian
  dmilian@careyrodriguez.com
  Carey Rodriguez Milian Gonya LLP
  1395 Brickell Avenue, Suite 700
  Miami, FL 33131
  Tel: (305) 372-7474
  Fax: (305) 372-7476
  Attorneys for Plaintiff

                                               __/s/ Charles E. Stoecker
                                                      Attorney




                                                  2
